Order entered November 16, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00921-CV


     IN RE: THE GUARDIANSHIP OF R.R.A., AN INCAPACITATED
                      PERSON, Appellant


                   On Appeal from the Probate Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. PR-06-03471-3

                                    ORDER

      Before the Court is appellant JoAnn Ryan’s November 14, 2022 unopposed

motion for withdrawal and substitution of counsel.

      We GRANT appellant JoAnn Ryan’s November 14, 2022 motion for

withdrawal and substitution of counsel.

      We DIRECT the Clerk of the Court to remove Leo Park, Esq., and the law

firm of Lynn Pinker Hurst & Schwegmann, LLP located at 2100 Ross Avenue, Ste.

2700, Dallas, Texas 75201-7919 as counsel for appellant JoAnn Ryan.
      We further DIRECT the Clerk of the Court to send future communications

to appellant JoAnn Ryan through her substitute counsel Joshua M. Sandler, Esq.,

and the law firm of Winstead, PC located at 500 Winstead Building, 2728 North

Harwood Street, Dallas, Texas 75201.




                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE